Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 11-20 drawn to a semiconductor device, classified in H01L39/025.
II. Claims 6-10, 21-25 drawn to a method of making a semiconductor device, classified in H01L21/67379.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case that the product as claimed can be made by another and materially different process such that an entangled quantum gate is not formed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species I, Figs. 1A-1B: Figs. 1A-1B disclose a first embodiment. 
Species II, Figs. 4A-4B: Figs. 4A-4B disclose a second embodiment. Flux controlled qubit device 404 can comprise a superconducting quantum interference device (SQUID) loop. As illustrated in the example embodiment depicted in FIGS. 4A and 4B, flux controlled qubit device 404 can comprise a second Josephson Junction 414a of coupler device 402 (denoted as E.sub.J2 in FIG. 4B, where first Josephson Junction 114a denoted as E.sub.J1 in FIG. 4B and described above with reference to FIGS. 1A and 1B represents a first Josephson Junction of coupler device 402). As illustrated in the example embodiment depicted in FIGS. 4A and 4B, flux controlled qubit device 404 can comprise a third Josephson Junction 414b of coupler device 402 (denoted as E.sub.J3 in FIG. 4B). In this example embodiment, second Josephson Junction 414a and/or third Josephson Junction 414b can comprise one or more superconducting films (e.g., superconducting metal film(s)) and/or one or more non-superconducting films (e.g., normal metal film(s)) formed on a substrate (e.g., a silicon (Si) substrate, etc.). As illustrated in the example embodiment depicted in FIG. 4B, second superconducting pad 106b and third superconducting pad 106c of coupler device 402 can be capacitively coupled to one another, where such capacitive coupling is represented in FIG. 4B by a second capacitor 422b of coupler device 402 (denoted as C.sub.2 in FIG. 4B, where first capacitor 122a denoted as C.sub.1 in FIG. 4B and described above with reference to FIGS. 1A and 1B represents a first capacitor of coupler device 402). In the example embodiment illustrated in FIG. 4B, first 122a and second capacitor 422b represent the direct capacitive shunting across first Josephson Junction 114a and flux controlled qubit device 404 (e.g., across second Josephson Junction 414a and third Josephson Junction 414b), respectively. In this example embodiment, as illustrated in FIGS. 4A and 4B, coupler device 102 can comprise a capacitively shunted first Josephson Junction 114a and a capacitively shunted flux controlled qubit device 404 connected in series.
Species III, Figs. 6A-6B: Figs. 6A-6B disclose a third embodiment.  Coupler device 602 illustrated in the example embodiment depicted in FIGS. 6A and 6B can operate in a first oscillating mode 624a and a second oscillating mode 624b (not illustrated in the figures). In one or more embodiments of the subject disclosure described herein, first oscillating mode 624a and second oscillating mode 624b can correspond to different (e.g., distinct) frequencies and/or different (e.g., distinct) spatial symmetries with respect to one another. In these one or more embodiments, first oscillating mode 624a and second oscillating mode 624b can be indicative of symmetric and antisymmetric combinations of excitations associated with first Josephson Junction 114a and second Josephson Junction 114b of coupler device 602. In these one or more embodiments, such symmetric and antisymmetric combinations of excitations associated with first Josephson Junction 114a and second Josephson Junction 114b of coupler device 602 can result from a capacitive coupling of first superconducting pad 106a and third superconducting pad 106c, where such capacitive coupling is represented in FIG. 6B as third capacitor 122c (denoted as C.sub.S in FIG. 6B). In the example embodiment illustrated in FIGS. 6A and 6B, third capacitor 122c represents the capacitive coupling between first superconducting 106a and third superconducting pad 106c of coupler device 602, where such capacitive coupling can enable creation of first oscillating mode 624a and second oscillating mode 624b having different frequencies and different spatial symmetries relative to one another as described above. In this example embodiment, such capacitive coupling represented as third capacitor 122c in FIG. 6B can enable first oscillating mode 624a and second oscillating mode 624b to interact with each other, where such modes would otherwise be isolated across first Josephson Junction 114a and second Josephson Junction 114b of coupler device 602. In this example embodiment, such interaction between first oscillating mode 624a and second oscillating mode 624b can enable creation of extended states (e.g., hybridized quantum states, hybridized oscillating modes, etc.) of coupler device 602 (e.g., hybridized quantum states and/or hybridized oscillating modes corresponding to different frequencies and different spatial symmetries). In this example embodiment, such capacitive coupling represented as third capacitor 122c in FIG. 6B can enable the fundamental mode of coupler device 602 to extend across first Josephson Junction 114a and second Josephson Junction 114b, symmetrically or antisymmetrically. As described above, first superconducting qubit 104a and/or second superconducting qubit 104b illustrated in the example embodiment depicted in FIGS. 6A and 6B can be coupled to coupler device 602. For example, as illustrated in the example embodiment depicted in FIGS. 6A and 6B: first superconducting pad 106a of coupler device 602 can be capacitively coupled to first superconducting pad 108a of first superconducting qubit 104a, where such capacitive coupling is represented in FIG. 6B by a capacitor 620a (denoted as C.sub.c1 in FIG. 6B); third superconducting 106c of coupler device 602 can be capacitively coupled to second superconducting pad 110a of first superconducting qubit 104a, where such capacitive coupling is represented in FIG. 6B by a capacitor 120b (denoted as C.sub.c2 in FIG. 6B); and second superconducting pad 106b of coupler device 602 can be capacitively coupled to first superconducting pad 108b of second superconducting qubit 104b, where such capacitive coupling is represented in FIG. 6B by a capacitor 620c (denoted as C.sub.c3 in FIG. 1B). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813